878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Clifton JOHNSON, Jr., Plaintiff-Appellant,v.Denise BRUSKINS, Social Worker, Defendant-Appellee.
No. 88-7012.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1989.Decided June 21, 1989.Rehearing Denied Aug. 14, 1989.

Robert Clifton Johnson, Jr., appellant pro se.
Before DONALD RUSSELL, WIDENER, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Robert Clifton Johnson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Bruskins, C/A No. 87-3133-N (D.Md. Nov. 30, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent appellant sought relief in the nature of habeas corpus, the district court correctly noted that he had not established exhaustion of state remedies